NO. 07-11-00198-CV
 
IN THE COURT OF APPEALS
 
FOR THE
SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL B
 

JUNE
9, 2011
 

 
PLAINS BUILDERS, INC., ET AL, APPELLANTS
 
v.
 
STEEL SOURCE, INC., ET AL, APPELLEES 

 

 
 FROM THE 251ST DISTRICT COURT OF
POTTER COUNTY;
 
NO. 95,423-C; HONORABLE ANA ESTEVEZ, JUDGE

 

 
Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
 
 
ORDER
 
Appellants Plains Builders, Inc. and
Travelers Casualty & Surety Company of America have filed a motion
requesting a thirty day abatement of this appeal so that additional or amended
findings of fact and conclusions of law may be requested.  See
Tex. R. Civ. P. 298.  A certificate of
conference attached to the motion indicates appellees
Steel Source, Inc. and Steel Source, a division of Lloyd N. Moreau, L.L.C.,
agree with the requested abatement. 
According to the motion, appellants timely requested findings and gave
timely notice of past due findings.  They
did not receive a copy of findings from the trial court, however.  See
Tex. R. Civ. P. 297.  Subsequently, while
preparing the clerk’s record, appellants discovered the trial court had filed
findings.  
            We
abate the appeal and remand the cause to the trial court solely for the purpose
of allowing the parties an opportunity to request additional or amended
findings of fact and conclusions of law. 
Cf. Tex. R. App. P. 44.4.[1]  Within ten days of the date of this order,
any party may request additional or amended findings of fact and conclusions of
law under Rule of Civil Procedure 298. 
Tex. R. Civ. P. 298.  If a party
requests additional or amended findings and conclusions, the parties and the
trial court shall proceed according to Rule 298.  The trial court and parties shall ensure that
the clerk’s record, when filed, includes any request for additional or amended
findings and all responsive documents signed by the trial court.  
            The
abatement herein ordered will dissolve automatically on July 11, 2011, and the
appeal will thereupon be reinstated, without further notice.  The record shall be filed on or before August
15, 2011.
            It
is so ordered.
                                                                                                            Per Curiam
 
 
 




[1] We have no record before us and are acting solely on
the parties’ agreed motion. By our issuance of this order, we intend no finding
that the trial court has committed error. 
Except as expressly stated in this order, we do not direct action by the
trial court or the parties. By this order we do not direct the parties to
request additional or amended findings and conclusions, nor do we direct the
trial court’s response to any such request that may be made by the
parties.